200 S.W.3d 559 (2006)
STATE of Missouri, Respondent,
v.
Solomon EVANS, Appellant.
No. ED 87055.
Missouri Court of Appeals, Eastern District, Division Two.
September 5, 2006.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Asst. Attorney General, Jefferson City, MO, for Respondent.
*560 Before GEORGE W. DRAPER III, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
Solomon Evans ("Defendant") appeals from the judgment upon his convictions by a jury of three counts of statutory rape in the first degree, Section 566.032, RSMo 2000, and four counts of statutory sodomy in the first degree, Section 566.062, RSMo 2000, for which Defendant was sentenced as a prior and persistent offender, Section 558.016, RSMo 2000, to twenty-five years' imprisonment on each statutory rape count and thirty years' imprisonment on each statutory sodomy count, with all sentences to run concurrently. Defendant contends the trial court plainly erred in allowing evidence (1) that Defendant allegedly choked and dropped the victims' sister and beat their mother, and (2) evidence of sexual acts committed by Defendant against the victims that occurred in St. Louis County because the evidence was inadmissible propensity evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).